The court finds that the jurisdiction of this court in this proceeding in error is based on the allega*615lion of the petition in error that it involves questions arising under the constitution, and the court finds that the record does not disclose that the disposition of the case requires the court to consider whether any provision of the constitution has been violated or that any constitutional, question is involved in the case.
It is, therefore, ordered and adjudged that this ease be, and the same is hereby, dismissed for want of jurisdiction.

Dismissed for ivcmt of jurisdiction.

Marshall, C. J., Johnson, Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.